THE COURT.
For the reason assigned and upon the grounds stated in our opinion this day filed, in which *794we considered together cases S. F. Nos. 12707 to 12766, both inclusive, ante, p. 148 [273 Pac. 797], the application of Charles M. Workman for a writ of mandamus commanding the surveyor-general of the state of California and ex-officio register of the state land office to issue to him a permit to prospect for oil and gas upon the lands described in his said petition, wherein said lands are included within the boundaries of lands described in the respective petitions of Boone and Shudde, as therein considered, is denied and the petition is dismissed.
Rehearing denied.
Shenk, J., and Curtis, J., voted for a rehearing.